Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant's amendment, filed 04/29/2022 is acknowledged.

2. This application is in condition for allowance except for the presence of claims 6-9 and 15 directed to  nonelected without traverse. 

Also it is noted that newly added claim 21 is a substantial duplicated of allowable claim10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Accordingly, claims 6-9, 15 and 21 have been canceled.


3. Claims 1, 2, 4, 5, 10, 14, 19, 20 and 22  are  pending and allowed.



EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

In the Claims:

5.  Claims 6-9, 15 and 21 have been canceled.


REASONS FOR ALLOWANCE

6. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 11/01/21 is hereby withdrawn in view of: 

(i) The Examiner’s Amendment set forth supra;
 
(ii) Applicant’s amendment filed 04/29/2022.

(iii) Applicant’s arguments and provided data in the response filed on 04/29/2022 that reintroducing up to 10% of red blood cells and the plasma to isolated leukocytes unexpectedly enhances the de-differentiation of the leukocytes when compared with the  samples  that did not have the red blood cells and plasma added.


7. The prior art does not teach or suggest a method of producing multilineage potential cells derived from a heterogeneous population of leukocyte as recited in claims 1, 2, 4, 5, 10, 14, 19, 20 and 22.  



8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644